None of appellants' assignments of error presented in their brief are copies of the assignments filed in the court below and copied in the record, except the 10th; and, therefore, such as are not copies of the record will not be considered by this court, especially as appellee insists that this court enforce the rule requiring the assignments of error to be copied in the brief. (Rule 29 for Courts of Civil Appeals, 84 Tex. 701; Harris v. Crabtree, 4 Texas Civ. App. 321[4 Tex. Civ. App. 321]; Gebhart v. Gebhart, 61 S.W. 964.)
Appellants' tenth assignment of error contends that the verdict of the jury was contrary to the evidence in the case in this: There was no evidence to show who were the children or heirs at law of W. S. Carlson, that the only evidence on that point was the recitation in the deed from Alexander and Henry A. Carlson to Samuel Thomas, that they were the sole heirs of W. S. Carlson, which said deed was attacked as a forgery by affidavit and other testimony. The trial in the court below was by a jury, and it appears from the record that the question of the sufficiency of the evidence to support the verdict of the jury was not properly raised or presented in appellants' motion for new trial. That being the case, the matter is not properly before this court for consideration. (Clark v. Pearce,80 Tex. 151; Western Union Tel. Co. v. Mitchell,89 Tex. 444.)
There being no reversible error in the record, the judgment of the court below is affirmed.
Affirmed. *Page 188